 

Case 3:19-cv-01052-GAG Document 1-2 Filed 01/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF PUERTO RICO

CATEGORY SHEET

 

You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).

 

 

 

Attorney Name (Last, First_. MI): Alvarez-Sanchez, Maralyssa

USDC-PR Bar Number: |224011

 

 

 

 

Email Address: |AlvarezM@jacksonlewis.com

1. Title (caption) ofthe Case (provide only the names ofthe first party on each side):
Plaintiff: Barbara Palomino Alonso
Defendant: Stonemor Puerto Rico LLC, et als.

 

I`Q

Indicate the categoly to which this case belongs:
I? Ordinary CivilCase

I_ Social Security

I_ Banking

I_ Injunction

3. Indicate the title and number of related cases (if any).

NF`A

4. Has a prior action between the same parties and based on the same claim ever been filed before this Court?

I_ Yes
IY No

5. ls this case required to be heard and determined by a district court of three judges pursuant to 23 U.S.C, § 2234'?

I_ Yes
F No

6. Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

I_ Yes
I? No

Date Submitted: |1!'18/2019

rev, Dec` 2009

 

l Print Forrn l l Reset Form l

 

